DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response filed March 11, 2022, has been received.  The amendment of claim 1, and addition of new claim 5, is acknowledged.  The arguments have been fully considered but they are not persuasive. Regarding applicant’s assertions that there is a lack of a start or end point, it is noted that the hysteresis is a loop representing polarization over a voltage or time range and any first and second point can be used as a start or end point.  Further, the claim language does not appear to require that the start and end point is limited to start or end at different levels (T1 and T2).  As noted in the rejection below, the cited art also addresses the presence of defects, interpreted broadly, as they pertain to the hysteresis curves.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2017/0062697 (“Sakai”).
Claim 1
Sakai discloses a piezoelectric element comprising: a first electrode and a second electrode (first and second electrodes 60 and 80); and a piezoelectric layer provided between the first electrode and the second electrode, the piezoelectric layer having a defect (paragraph [0065-0066], excessive or insufficient elements cause defect) and having a perovskite structure (piezoelectric layer 70), wherein  0 < P1/P2 < 0.5 and 0 < P1  where, when a positive predetermined voltage is applied to the piezoelectric layer, then a voltage applied to the piezoelectric layer is set to 0 V for 0.1 seconds, and then a triangular wave voltage waveform having a maximum voltage of the predetermined voltage is applied to the piezoelectric layer to obtain a hysteresis curve drawn counterclockwise, P1 is a residual polarization amount at a start point of the hysteresis curve and P2 is a residual polarization amount at an end point of the hysteresis curve (paragraph [0095], PV conditions; Fig. 13, P2/P1 approximately 1).  

Claim 2
Sakai discloses the piezoelectric element according to claim 1, wherein the piezoelectric layer includes potassium, sodium and niobium (paragraph [0060], KNN type piezoelectric layer).  

Claim 3
Sakai discloses a liquid discharge head comprising: the piezoelectric element according to claim 1; a flow path forming substrate (substrate 10) provided with a pressure generating chamber whose volume changes due to the piezoelectric element (pressure chamber 12); and a nozzle plate provided with a nozzle hole communicating with the pressure generating chamber (nozzle plate 20 with nozzle 21).  

Claim 4
Sakai discloses a printer comprising: the liquid discharge head according to claim 3; a transport mechanism configured to relatively move a recording medium with respect to the liquid discharge head (Fig. 1, carriage 3); and a control unit configured to control the liquid discharge head and the transport mechanism (controller 200).

Claim 5
Sakai discloses the piezoelectric element according to claim 2, wherein the potassium and the sodium are located at an A site of the perovskite structure and the niobium is located at a B site of the perovskite structure (paragraph [0065]), and a ratio DA/DB of an atomic concentration DA at the A site to an atomic concentration DB at the B site is 1.01 or more and 1.10 or less (paragraph [0065]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853